Case 3:20-cv-00255-HEH-DJN Document 35 Filed 07/29/20 Page 1 of 1 PagelD# 209

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA

Richmond Division

BROOKE WHORLEY, et al.,
Plaintiffs,

v. Civil No. 3:20cev255 (DJN)

RALPH S. NORTHAM, et ai,
Defendants.

ORDER

This matter comes before the Court on the Request to Mediate Dispute (ECF No. 33)
filed by Joshua Moseley, an inmate at a Virginia Department of Corrections facility. Because
the final settlement agreement in this matter does not authorize the Court to mediate individual
inmate disputes, the Court hereby DENIES the Request (ECF No. 33). The Court hereby
DIRECTS the Clerk to forward a copy of Mr. Moseley’s Request (ECF No. 33) to Plaintiffs’
counsel to determine whether the issues raised in the Request constitute a violation of the final
settlement agreement that may be mediated through the procedures outlined in the agreement.

Let the Clerk file a copy of this Order electronically, notify all counsel of record and mail
a copy to Mr. Moseley at the address provided in his Request.

Itis soORDERED.

/s/

David J. Novak VA
United States District Judge

 

Richmond, Virginia
Dated: July 29, 2020
